Execution Version

 

Exhibit 10.4

 

AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
THERMOGENESIS CORP.

 

(Pursuant to Sections 242 and 245 of the
General Corporation Law of the State of Delaware)

 

ThermoGenesis Corp., a corporation organized and existing under and by virtue of
the provisions of the General Corporation Law of the State of Delaware (the
“General Corporation Law”),

 

DOES HEREBY CERTIFY:

 

1.     That the name of the corporation is ThermoGenesis Corp., and that this
corporation was originally incorporated pursuant to the General Corporation Law
on March 9th, 2017 under the name ThermoGenesis Corp.

 

2.     That the Board of Directors duly adopted resolutions proposing to amend
and restate the Certificate of Incorporation of this corporation, declaring said
amendment and restatement to be advisable and in the best interests of this
corporation and its stockholders, and authorizing the appropriate officers of
this corporation to solicit the consent of the stockholders therefor, which
resolution setting forth the proposed amendment and restatement is as follows:

 

RESOLVED, that the Certificate of Incorporation of this corporation be amended
and restated in its entirety to read as follows:

 

First: The name of the corporation is ThermoGenesis Corp. (the “Corporation”).

 

Second: The address of the Corporation’s registered office in the State of
Delaware is 251 Little Falls Drive, City of Wilmington, County of New Castle,
Delaware 19808. The name of its registered agent at such address is The Company
Corporation. The registered office and/or registered agent of the Corporation
may be changed from time to time by action of the Board of Directors.

 

Third: The nature of the business or purposes to be conducted or promoted is to
engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law.

 

Fourth: The aggregate number of shares of all classes of stock which the
Corporation shall have authority to issue is eleven million (11,000,000) shares
of Common Stock, $0.001 par value per share (“Common Stock”).

 

 


--------------------------------------------------------------------------------

 

 

The following is a statement of the designations and the powers, privileges and
rights, and the qualifications, limitations or restrictions thereof in respect
of the Common Stock of the Corporation.

 

A.           COMMON STOCK

 

1.            General. Except as shall otherwise be stated herein or as
otherwise required by applicable law, all shares of Common Stock shall be
identical in all respects and shall entitle the holders thereof to the same
rights and privileges, subject to the same qualifications, limitations and
restrictions.

 

2.            Deemed Liquidation Events.

 

2.1     Definition of Deemed Liquidation Event. For purposes hereof, each of the
following events shall be considered a “Deemed Liquidation Event”:

 

2.1.1.     a merger or consolidation in which

 

(a)     the Corporation is a constituent party; or

 

(b)     a subsidiary of the Corporation is a constituent party and the
Corporation issues shares of its capital stock pursuant to such merger or
consolidation;

 

except for any such merger or consolidation involving the Corporation or a
subsidiary in which the shares of capital stock of the Corporation outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, at least a majority, by
voting power, of the capital stock of (1) the surviving or resulting
corporation; or (2) if the surviving or resulting corporation is a wholly owned
subsidiary of another corporation immediately following such merger or
consolidation, the parent corporation of such surviving or resulting
corporation; or

 

2.1.2.     the sale, lease, transfer, exclusive license or other disposition, in
a single transaction or series of related transactions, by the Corporation or
any subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole, or the sale or disposition
(whether by merger or otherwise) of one or more subsidiaries of the Corporation
if substantially all of the assets of the Corporation and its subsidiaries taken
as a whole are held by such subsidiary or subsidiaries, except where such sale,
lease, transfer, exclusive license or other disposition is to a direct or
indirect wholly owned subsidiary of the Corporation; provided, however, that in
the event that the Corporation or its subsidiaries have continuing business
operations following any such sale, lease, transfer, exclusive license, or other
disposition, then such sale, lease, transfer, exclusive license, or other
disposition shall not be a “Deemed Liquidation Event” for purposes hereof.

 

2.2           Effecting a Deemed Liquidation Event.

 

2.2.1.     In the event the requirements of this Section 2 are not complied with
as to any Deemed Liquidation Event, the Corporation shall forthwith either:

 

(a)     cause the closing of such transaction to be postponed until such time as
the requirements of this Section 2 have been complied with; or

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     cancel such transaction, in which event the rights, preferences and
privileges of the holders of the Common Stock shall revert to and be the same as
such rights, preferences and privileges existing immediately prior to such
event.

 

2.3     Amount Deemed Paid or Distributed. The amount deemed paid or distributed
to the holders of capital stock of the Corporation upon any Deemed Liquidation
Event shall be the cash or the value of the property, rights or securities paid
or distributed to such holders by the Corporation or the acquiring person, firm
or other entity. The value of such property, rights or securities shall be
determined in good faith by the Board of Directors of the Corporation.

 

2.4     Distribution in Liquidation. Upon any Deemed Liquidation Event, whether
voluntary or involuntary, the remaining net assets and funds of the Corporation
available for distribution to its stockholders shall be distributed pro rata to
the holders of the Common Stock.

 

3.             Voting.

 

3.1     The holders of the Common Stock are entitled to one vote for each share
of Common Stock held at all meetings of stockholders (and written actions in
lieu of meetings). There shall be no cumulative voting. The number of authorized
shares of Common Stock may be increased or decreased (but not below the number
of shares thereof then outstanding) by the affirmative vote of the holders of
shares of capital stock of the Corporation representing at least fifty percent
(50%) of the votes represented by all outstanding shares of capital stock of the
Corporation entitled to vote, irrespective of the provisions of Section
242(b)(2) of the General Corporation Law, unless a greater vote is required
pursuant to Section 3.3 below.

 

3.2     Common Stock Protective Provisions. At any time when shares of Common
Stock are outstanding, the Corporation shall not, either directly or indirectly
by amendment, merger, consolidation or otherwise, do any of the following
without (in addition to any other vote required by law or the Certificate of
Incorporation) the written consent or affirmative vote of the holders of
eighty-five percent (85%) of the then outstanding shares of Common Stock, given
in writing or by vote at a meeting, consenting or voting (as the case may be)
separately as a class, and any such act or transaction entered into without such
consent or vote shall be null and void ab initio, and of no force or effect.

 

3.2.1.     liquidate, dissolve or wind-up the business and affairs of the
Corporation, effect any Deemed Liquidation Event, or consent to any of the
foregoing;

 

3.2.2.     amend, alter or change the rights, preferences or privileges of the
Common Stock;

 

3.2.3.     create, or authorize the creation of, any additional class or series
of capital stock unless the same ranks junior or pari passu to the Common Stock
with respect to the distribution of assets on the liquidation, dissolution or
winding up of the Corporation or the payment of dividends and rights of
redemption;

 

 
3

--------------------------------------------------------------------------------

 

 

3.2.4.     reclassify, alter or amend any existing security of the Corporation
that is junior to or pari passu with the Common Stock in respect of the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends or rights of redemption, if such
reclassification, alteration or amendment would render such other security
senior to the Common Stock in respect of any such right, preference or
privilege;

 

3.2.5.     purchase, redeem or otherwise acquire (or permit any subsidiary to
purchase, redeem or otherwise acquire) or pay or declare any cash dividend on,
any shares of capital stock of the Corporation other than (i) pro rata
redemptions of or dividends or distributions on the Common Stock, and
(ii) repurchases of stock from former employees, officers, directors,
consultants or other persons who performed services for the Corporation or any
subsidiary in connection with the cessation of such employment or service at the
lower of the original purchase price or the then-current fair market value
thereof;

 

3.2.6.     transfer any material assets of the Corporation to any person or
entity other than a subsidiary of the Corporation (provided that for this
purpose an asset shall only be deemed material to the Corporation if the
transferred asset, together with all other assets being transferred, is a
material part of the Corporation’s buoyancy activated cell-separation
technology, is a material part of the Corporation’s cell-separation business
(but excluding the cord blood bank business) or is a material part of the
Corporation’s point-of-care business); or

 

3.2.7.     increase the number of authorized shares of Common Stock by an amount
that, together with all other increases that occurred during the preceding
12-months, exceeds five million (5,000,000) shares.

 

4.     Ownership. The Corporation shall be entitled to treat the person in whose
name any share of its stock is registered as the owner thereof for all purposes
and shall not be bound to recognize any equitable or other claim to, or interest
in, such share on the part of any other person, whether or not the Corporation
shall have notice thereof, except as expressly provided by applicable law.

 

Fifth: The Corporation is to have perpetual existence.

 

Sixth: Subject to any additional vote required by the Certificate of
Incorporation or Bylaws, in furtherance and not in limitation of the powers
conferred by statute, the Board of Directors is expressly authorized to make,
repeal, alter, amend and rescind any or all of the Bylaws of the Corporation.

 

Seventh: Subject to any additional vote required by the Certificate of
Incorporation and except as provided in that Voting Agreement dated as of July
7, 2017, as may be amended per its terms from time-to-time, the number of
directors of the Corporation shall be determined in the manner set forth in the
Bylaws of the Corporation.

 

Eighth: Elections of directors need not be by written ballot unless the Bylaws
of the Corporation shall so provide.

 

 
4

--------------------------------------------------------------------------------

 

 

Ninth: Meetings of stockholders may be held within or without the State of
Delaware, as the Bylaws of the Corporation may provide. The books of the
Corporation may be kept outside the State of Delaware at such place or places as
may be designated from time to time by the Board of Directors or in the Bylaws
of the Corporation.

 

Tenth: To the fullest extent permitted by law, a director of the Corporation
shall not be personally liable to the Corporation or its stockholders for
monetary damages for breach of fiduciary duty as a director. If the General
Corporation Law or any other law of the State of Delaware is amended after
approval by the stockholders of this Article Tenth to authorize corporate action
further eliminating or limiting the personal liability of directors, then the
liability of a director of the Corporation shall be eliminated or limited to the
fullest extent permitted by the General Corporation Law as so amended.

 

Any repeal or modification of the foregoing provisions of this Article Tenth by
the stockholders of the Corporation shall not adversely affect any right or
protection of a director of the Corporation existing at the time of, or increase
the liability of any director of the Corporation with respect to any acts or
omissions of such director occurring prior to, such repeal or modification.

 

Eleventh: To the fullest extent permitted by applicable law, the Corporation is
authorized to provide indemnification of (and advancement of expenses to)
directors, officers and agents of the Corporation (and any other persons to
which the General Corporation Law permits the Corporation to provide
indemnification) through Bylaw provisions, agreements with such agents or other
persons, vote of stockholders or disinterested directors or otherwise, in excess
of the indemnification and advancement otherwise permitted by Section 145 of the
General Corporation Law.

 

Any amendment, repeal or modification of the foregoing provisions of this
Article Eleventh shall not adversely affect any right or protection of any
director, officer or other agent of the Corporation existing at the time of such
amendment, repeal or modification.

 

Twelfth: In connection with repurchases by the Corporation of its Common Stock
from employees, officers, directors, advisors, consultants or other persons
performing services for the Corporation or any subsidiary pursuant to agreements
under which the Corporation has the option to repurchase such shares at cost
upon the occurrence of certain events, such as the termination of employment,
Sections 502 and 503 of the California Corporations Code shall not apply in all
or in part with respect to such repurchases.

 

3.     That the foregoing amendment and restatement was approved by the holders
of the requisite number of shares of this corporation in accordance with Section
228 of the General Corporation Law.

 

4.     That this Amended and Restated Certificate of Incorporation, which
restates and integrates and further amends the provisions of this Corporation’s
Certificate of Incorporation, has been duly adopted in accordance with Sections
242 and 245 of the General Corporation Law.

 

* * *

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amended and Restated Certificate of Incorporation has
been executed by a duly authorized officer of this corporation on this 7th day
of July, 2017.

 

 

ThermoGenesis Corp.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vivian Liu

 

 

 

Vivian Liu

 

 

 

President

 

 

 

[Signature Page to Amended and Restated Certificate of Incorporation]